                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

JOSHUA M. HATFIELD,

            Plaintiff,

v.                                  CIVIL ACTION NO. 1:16-cv-05851

BUREAU OF PRISONS,

            Defendant.

                     MEMORANDUM OPINION AND ORDER

          By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendations regarding disposition pursuant to

28 U.S.C. § 636(b)(1)(B).    Magistrate Judge Tinsley submitted to

the court his Findings and Recommendation (“PF&R”) on April 23,

2019, in which he recommended that the district court dismiss

plaintiff’s Petition for a Writ of Habeas Corpus under 28 U.S.C.

§ 2241.

          In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing

days, in which to file any objections to Magistrate Judge

Tinsley’s Findings and Recommendation.    The failure of any party

to file such objections constitutes a waiver of such party's

right to a de novo review by this court.    Snyder v. Ridenour,

889 F.2d 1363 (4th Cir. 1989).
       The parties failed to file any objections to the

Magistrate Judge's Findings and Recommendation within the

seventeen-day period.   Having reviewed the Findings and

Recommendation filed by Magistrate Judge Tinsley, the court

adopts the findings and recommendations contained therein.

Accordingly, the court FINDS that the plaintiff has received the

proper prior custody credit and that his sentences have been

properly executed.   Therefore, the court hereby DENIES

plaintiff’s Petition for a Writ of Habeas Corpus under 28 U.S.C.

§ 2241 (ECF No. 1) and this civil action and removes this matter

from the court’s docket.

       Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).   A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”    28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).    The court concludes that the governing

standard is not satisfied in this instance.    Accordingly, the

court DENIES a certificate of appealability.

                                  2
       The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff and counsel of record.

       IT IS SO ORDERED this 28th day of May, 2019.

                              ENTER:


                             David A. Faber
                             Senior United States District Judge




                                3
